Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) is made as of October 16, 2006, by and among Vemics, Inc., a Nevada corporation (“Buyer”); NuScribe, Inc., a Texas corporation (the “Company”); John Mehmet Ulgar Dogru, Thomas Dorsett, C. Robert Heritage Trust, Jang Kim, Reid Moody, Angela Moody, Steven Williams, Clark Redus and Bala Sambandam (individually a “Founding Shareholder”, and together, the “FoundingShareholders”);and the other shareholders of NuScribe, Inc. who are signatories hereto and are identified on the signature page hereof as the “Investor Shareholders.”The Founding Shareholders and the Investor Shareholders are collectively referred to herein as, the “Sellers”). RECITALS Sellers desire to sell, and Buyer desires to purchase, all of the issued and outstanding shares of capital stock of the Company held by (i) the Founding Shareholders (the “Founders Shares”) and (ii) the Investor Shareholders (the “Investor Shares”, and collectively with the Founders Shares, the “Shares”), for the consideration and on the terms set forth in this Agreement. It is intended that the Contemplated Transactions qualify as a tax-free acquisition within the meaning of Section 368(a) of the IRC. AGREEMENT The parties, intending to be legally bound, agree as follows: 1.
